DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the line connecting reference numeral 210 and reference 230 is not described in the specification. This line implies that the amount of liquid LT is coming from the set of first rheometers 210 and goes to reference numeral 230. Applicant is encouraged to use different lines to denote data transmissions and arrows to point to different parts.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 230 (Fig. 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 and 19 recite the limitation "the adjustment model" in lines 16 and 1, respectively.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear whether this is the same as “a torque curve adjustment model” recited in the preamble of claim 18. Further, the examiner is unable to ascertain the metes and bounds of “applicable for” (line 16 of claim 18) as it is unclear how this determination is made. Claims 19-20 are rejected based on their dependencies.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaupre d et al. “Comparison of Concrete Rheometers: International Tests at MB (Cleveland, OH, USA) in May 2003” in view of Altuna et al. “Torque Measurement in Real Time during Mixing and Kneading of Bread Dough with High Content of Resistance Maize Starch and Enzymes”.
Regarding claim 13, Beaupre d et al. (hereinafter Beaupre) teaches a system for generating a calibrated measurement of one or more properties of a sample mixture; the system comprising:a) a mixing container (Fig. 8, page 16); b) one or more mixing blades (page 16, section 3.2.1); c) one or more torque sensors for generating a time-varying measurement of sample torque encountered by one or more of the one or more mixing blades when mixing the sample mixture in the mixing container (Page 16, section 3.2.1); d) a processor (the system clearly must have a processor in order to execute the disclosed program (page 16, section 3.2.1)); and e) a memory having instructions stored thereon, wherein the instructions, when executed by the processor, cause the processor (the system clearly must have memory in order to store and execute the program) to: I. adjust, in real-time, the time-varying measurement of sample torque using torque curve data generated from a set of first calibration rheometers operating, respectively, on one or more calibration samples; and II. determine the one or more properties of the sample mixture from the adjusted time-varying measurement of sample torque (page 15, section 3.1.2, page 29 section 4.1-4.2).
Beaupre remains silent as to the samples being a flour of known flour type and moisture with a determined amount of liquid.
Altuna et al. (hereinafter Altuna) teaches a concrete mixer modified to assemble a rheometer for mixing dough (page 3 first paragraph). Altuna teaches using a known flour with known amount of moisture (page 2 section 2.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used any calibration sample with a known consistency to calibrate and adjust the outputs from the rheometer of Beaupre. The use of various types of calibration samples, such as oils, water, even asphalt are well-known and common in the art. It would have been obvious to choose a calibration sample suitable for the rheometers intended use. 
Regarding claim 17, Beaupre as modified by Altuna teaches the system of claim 13, wherein each of the one or more calibration samples operated on by the set of first calibration rheometers comprises a calibration amount of the liquid, adjusted to known moisture of the sample. Altuna teaches the calibration amount of liquid in the flour known (section 2.1) and that water is added to the sample (Page 3 second paragraph).
Allowable Subject Matter
Claims 1-12 are allowed.
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-12, the prior art of record fails to teach or suggest “at least one time-varying measurement of sample torque determined by the respective second measuring device operating on a second portion of the calibration sample and an amount of the liquid that is based on the calibration amount of the liquid” in combination with the remaining limitations of claim 1. The prior art remains silent as to a second measuring device  operation on a second portion of the same calibration sample used in the first measuring device and the liquid that is based on the calibration amount of liquid.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW V DO whose telephone number is (571)270-3420.  The examiner can normally be reached on Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/A.V.D/Examiner, Art Unit 2852